COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Oneida Jones v. Allstate Vehicle and Property Insurance Company
                         and Eric Hunsicker

Appellate case number:   01-21-00162-CV

Trial court case number: 2017-57201

Trial court:             281st District Court of Harris County

       Appellant’s motion to extend the time for filing appellant’s brief is GRANTED and
appellant’s brief is deemed filed on July 9, 2021. Appellee’s brief is due September 9, 2021.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman________
                                Acting individually


Date: ____August 10, 2021_____